In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00035-CV


                           IN RE JASON SANDERS, RELATOR


                                ORIGINAL PROCEEDING

                                    February 27, 2014

                            MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Relator Jason Sanders has filed a petition for writ of mandamus. In his petition,

relator asks us to direct respondent, the Honorable Pat Phelan, presiding judge of the

286th District Court of Hockley County, to provide relator a copy of the reporter’s record

from relator’s criminal prosecution in that court, and to return to relator papers from that

case that relator was required to leave at the jail when he was transferred to the

Institutional Division of the Texas Department of Criminal Justice. We will deny relator’s

petition.


       Mandamus relief will issue to compel a trial court to perform a purely ministerial

act. Greenwall v. Court of Appeals of the Thirteenth Judicial Dist., 159 S.W.3d 645,
648-49 (Tex. Crim. App. 2005). A litigant seeking mandamus relief bears the burden to

provide the court from which such relief is requested with a sufficient record to establish

the right to mandamus. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992, orig.

proceeding); In re Villarreal, 96 S.W.3d 708, 711 (Tex. App.—Amarillo 2003, orig.

proceeding); see TEX. R. APP. P. 52.3, 52.7.


       A trial court's act is ministerial if, under the facts of the case and the controlling

legal principles at issue, the relator has a clear right to the relief sought. In re State ex

rel. Weeks, 391 S.W.3d 117, 122-23 (Tex. Crim. App. 2013). "The requirement of a

clear legal right necessitates that the law plainly describes the duty to be performed

such that there is no room for the exercise of discretion." Winters v. Presiding Judge of

the Crim. Dist. Court No. Three, 118 S.W.3d 773, 775 (Tex. Crim. App. 2003). With

respect to relator’s request that we require the trial court to return papers he left at the

jail, from our review of his mandamus petition we cannot conclude he has demonstrated

the trial court had a ministerial duty to return the requested papers.           Further, an

appellate court does not resolve factual issues in mandamus proceedings. In re

Thuesen, No. 14-13-00255-CV, 2013 Tex. App. LEXIS 4636, at *6 (Tex. App.—Houston

[14th Dist.] April 11, 2103, orig. proceeding), (citing Brady v. Fourteenth Court of

Appeals, 795 S.W.2d 712, 714 (Tex. 1990)). Relator’s petition necessarily raises factual

issues regarding, for instance, the current location and availability of relator’s papers.


       Based on the scant information provided in relator’s petition, we also are unable

to conclude the trial court had a ministerial duty to order that relator be provided a copy

of the reporter’s record from his criminal proceeding. Relator appears to request the

record for the purpose of seeking relief under article 11.07 of the Code of Criminal

                                              2
Procedure. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (West 2012).1 Texas courts

have held a person is not entitled to a free record in habeas corpus actions. See In re

Coronado, 980 S.W.2d 691, 693 (Tex. App.—San Antonio 1998, orig. proceeding);

Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.)

(citing United States v. MacCollom, 426 U.S. 317, 327-28, 48 L. Ed. 2d 666, 96 S. Ct.
2086 (1976) (an indigent appellant is entitled to obtain a free record for purposes of

appeal but not for purposes of collateral attack, such as a writ of habeas corpus)).

Although the court in Escobar described limited circumstances in which a person might

demonstrate entitlement to a free record to support an application for habeas corpus, no

such circumstances are presented in relator’s petition. See Escobar, 880 S.W.2d at

784.


       For these reasons, we deny relator’s petition for mandamus.




                                                      James T. Campbell
                                                           Justice




       1
         See Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex.
Crim. App. 2013) (per curiam) (addressing jurisdiction of court of appeals to rule on
petition for mandamus seeking record for such purpose, in absence of pending article
11.07 proceeding in Court of Criminal Appeals).

                                           3